Case 1:20-cv-00518-RLY-DML Document 59 Filed 04/19/21 Page 1 of 3 PageID #: 412




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 SCHOONER CREEK FARM,                             )
 SARAH DYE, and DOUGLAS MACKEY                    )
                                                  )
                        Plaintiffs,               )
                                                  )
                        v.                        ) Cause No. 1:20-cv-00518-RLY-DML
                                                  )
 CITY OF BLOOMINGTON, INDIANA,                    )
                                                  )
 And,                                             )
                                                  )
 JOHN HAMILTON, in his official capacity          )
 As Mayor of the City of Bloomington, Indiana and )
 in his individual capacity,                      )
                                                  )
 And,                                             )
                                                  )
 PAULA MCDEVITT, in her official capacity         )
 as Administrator of the Bloomington Parks and,   )
 Recreation Department and in her individual      )
 capacity,                                        )
                                                  )
 And,                                             )
                                                  )
 MARCIA VELDMAN, in her official capacity         )
 As the Program Coordination for the Bloomington )
 Community Farmers Market and in her individual )
 capacity,                                        )
                                                  )
                        Defendants.               )
 __________________________________________)
                                                  )
 CITY OF BLOOMINGTON, INDIANA,                    )
                                                  )
 And,                                             )
                                                  )
 JOHN HAMILTON, in his official capacity          )
 As Mayor of the City of Bloomington, Indiana and )
 in his individual capacity,                      )
                                                  )
 And,                                             )
                                                  )
Case 1:20-cv-00518-RLY-DML Document 59 Filed 04/19/21 Page 2 of 3 PageID #: 413




 PAULA MCDEVITT, in her official capacity        )
 as Administrator of the Bloomington Parks and,  )
 Recreation Department and in her individual     )
 capacity,                                       )
                                                 )
 And,                                            )
                                                 )
 MARCIA VELDMAN, in her official capacity        )
 As the Program Coordination for the Bloomington )
 Community Farmers Market and in her individual )
 capacity,                                       )
                                                 )
                     Counter-claim Plaintiffs,   )
                                                 )
                     v.                          )
                                                 )
 SARAH DYE, and DOUGLAS MACKEY,                  )
                                                 )
                     Counter-claim Defendants. )

               BLOOMINGTON’S MOTION FOR SUMMARY JUDGMENT

         Come now the City of Bloomington, Mayor John Hamilton, Paula McDevitt, and Marcia

 Veldman (collectively, “Bloomington”), by counsel, and pursuant to Fed. R. Civ. P. 56 and Local

 Rule 56-1, move the Court to enter summary judgment in their favor. In support of this motion,

 they state:

         1.     There are no genuine issues of material fact.

         2.     Bloomington is entitled to a judgment in its favor as a matter of law.

         3.     Bloomington files its supporting brief and designation of evidence herewith.

         WHEREFORE, the Court should grant summary judgment in favor of Bloomington, award

 Bloomington its costs in this action, and grant Bloomington all other relief just and proper in the

 premises.

                                              Respectfully submitted,

                                              STEPHENSON MOROW & SEMLER


                                                  2
Case 1:20-cv-00518-RLY-DML Document 59 Filed 04/19/21 Page 3 of 3 PageID #: 414




                                       /s/ Pamela G. Schneeman
                                       Pamela G. Schneeman
                                       Attorney No. 18142-53
                                       Attorney for City of Bloomington,
                                       Mayor John Hamilton, Paula McDevitt
                                       and Marcia Veldman

   STEPHENSON MOROW & SEMLER
   3077 East 98th Street, Suite 240
   Indianapolis, IN 46280
   Telephone: (317) 844-3830
   Fax: (317) 573-4194
   Email: pschneeman@stephlaw.com


                            CERTIFICATE OF SERVICE

       I hereby certify that on April 19, 2021, a copy of the foregoing BLOOMINGTON’S

 MOTION FOR SUMMARY JUDGMENT was served electronically to:

   Michael Jay Bruzzese
   ORZESKE & BLACKWELL, P.C
   50 East 91st Street
   Suite 104
   Indianapolis, IN 46240
   mbruzzese@indylitigation.com

   Jacob Alexander Catt
   ORZESKE & BLACKWELL, P.C
   50 East 91st Street
   Suite 104
   Indianapolis, IN 46240
   jcatt@indylitigation.com

                                              /s/ Pamela G. Schneeman
                                               Pamela G. Schneeman

   STEPHENSON MOROW & SEMLER
   3077 East 98th Street, Suite 240
   Indianapolis, IN 46280
   Phone: 317-844-3830
   Fax: 317-573-4194
   Email: pschneeman@stephlaw.com

                                          3
